                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    DEUTSCHE BANK NATIONAL TRUST                        Case No. 2:20-CV-2268 JCM (VCF)
                      COMPANY,
                 8                                                                        ORDER
                                                          Plaintiff(s),
                 9
                             v.
               10
                      FIDELITY NATIONAL TITLE
               11     INSURANCE COMPANY, et al.,
               12                                       Defendant(s).
               13
               14            Presently before the court are defendants Fidelity National Title Group, Inc., Chicago
               15     Title Insurance Company, and United Title of Nevada, Inc.’s (collectively, “defendants”)
               16     motion to stay this case. (ECF No. 46).
               17     I.     BACKGROUND
               18            This is a yet another breach of contract and insurance bad faith case arising from a
               19     denial of Deutsche Bank’s title insurance claim. (ECF No. 9 at 2; ECF No. 46 at 3–4).
               20     Deutsche Bank is the beneficiary of a deed of trust encumbering real property in a Nevada
               21     HOA. (ECF No. 9 at 3). It alleges that “[a]s part of the loan origination, [defendants] United
               22     Title Nevada and Chicago Title entered into a contractual relationship with Deutsche Bank’s
               23     predecessor to insure the Deed of Trust in superior position to competing liens, including the
               24     HOA’s lien.” (Id.). The HOA eventually foreclosed on its lien in May 2014 and Deutsche
               25     Bank was left to defend against quiet title claims. (Id. at 4). There are multiple pending
               26     motions: a motion to remand and for attorney’s fees and costs (ECF Nos. 9, 10); three
               27     pending motions to dismiss (ECF Nos. 32, 33, 34); and a motion to stay the briefing on the
               28     motions to dismiss pending resolution of the remand (ECF No. 38).

James C. Mahan
U.S. District Judge
                1            Defendants now move to stay this case until the Ninth Circuit resolves the potentially
                2     case-dispositive appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth
                3     Cir. Case No. 19-17332, Case No. 3:19-cv-00241-MMD-WGC (hereinafter the “Wells Fargo
                4     II appeal”). According to defendants, there are about 100 of these virtually identical title
                5     insurance cases in this district and the “overwhelming majority” have been stayed via
                6     stipulation. (Id. at 6–7).
                7     II.    LEGAL STANDARD
                8            “[T]he power to stay proceedings is incidental to the power inherent in every court to
                9     control the disposition of the causes on its docket with economy of time and effort for itself,
              10      for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The court
              11      can enter stays “pending resolution of independent proceedings which bear upon the case.”
              12      Levya v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). The decision is
              13      committed to the “sound discretion of the court. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
              14      Cir. 1962). In deciding whether to grant a stay, courts consider (1) “ ‘the possible damage
              15      which may result’ ” from granting the stay, (2) “ ‘the hardship or inequity which a party may
              16      suffer in being required to go forward,’ ” and (3) “the orderly course of justice measured in
              17      terms of the simplifying or complicating of issues, proof, and questions of law which could
              18      be expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir.
              19      2005) (quoting Landis, 299 U.S. at 268).
              20      III.   DISCUSSION
              21             The Lockyer factors point toward what should be a reasonably brief stay.1 The only
              22      potential damage from a stay is that the parties will have to wait longer for a resolution.
              23      Accord Nationstar Mortg. LLC v. Westcor Land Title Ins. Co., No. 2:20-cv-00972-JAD-EJY,
              24      2020 WL 7082694, at *2 (D. Nev. Dec. 3, 2020) (“Though [the plaintiff-lender] argues that
              25      further passage of time may hinder its ability to obtain discovery in this case, I do not find
              26
              27             1
                               The court notes that briefing in the Wells Fargo II appeal was completed in
                      December 2020 and oral argument is being considered so the stay in this case should be
              28      reasonably short. See Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir.
                      Case No. 19-17332.
James C. Mahan
U.S. District Judge                                                -2-
                1     this argument persuasive.”). But as defendants point out, this case has not been litigated with
                2     any urgency. (ECF No. 46 at 6). Deutsche Bank has asked for two and a half months of
                3     extra time to oppose defendants’ motions to dismiss. (Id.). Even though this case turns on a
                4     title insurance policy issued in July 2003, an HOA foreclosure sale consummated in May
                5     2014, and a claim denied in December 2016, Deutsche Bank waited until December 2020 to
                6     file this case. (Compl., ECF No. 1-1 ¶¶ 86–99).
                7            The significant overlap between this case and the Wells Fargo II appeal means that a
                8     stay will reduce potential hardship for both sides and promote the orderly course of justice.
                9     These cases involve identical form title policies and endorsements and similar legal theories
              10      and claims. If the Ninth Circuit agrees with Chief Judge Du that the policy does not give rise
              11      to the claims asserted by national lenders like Deutsche Bank, there would be no need for
              12      costly discovery here. See generally Wells Fargo Bank, N.A. v. Fid. Nat’l Ins. Co., No. 3:19-
              13      cv-00241-MMD-WGC, 2019 WL 5578487 (D. Nev. Oct. 29, 2019). Or as defendants put it:
              14      “Because it is obvious that one party or the other will try to argue that the Wells Fargo II
              15      appellate decision will ultimately control the disposition of this case, there is no good reason
              16      to incur fees and costs on discovery and motion practice that will necessarily need to be
              17      supplemented after the Ninth Circuit speaks.” (ECF No. 46 at 6). For these reasons, the
              18      court orders that this case is stayed pending the Wells Fargo II appeal.
              19      IV.    CONCLUSION
              20             Accordingly,
              21             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion
              22      to stay this case (ECF No. 46) be, and the same hereby is, GRANTED. This case is
              23      STAYED for all purposes pending the issuance of the mandate in the Wells Fargo II appeal.
              24             IT IS FURTHER ORDERED that all pending motions (ECF Nos. 9, 10, 32, 33, 34,
              25      38) are DENIED without prejudice to the parties’ ability to refile them after the stay is lifted.
              26      The parties must move to lift the stay, reopen this case, and refile any motions within 30 days
              27      of the issuance of the mandate in the Well Fargo II appeal.
              28      ...

James C. Mahan
U.S. District Judge                                                 -3-
                1     The clerk shall ADMINISTRATIVELY CLOSE this case.
                2     DATED June 2, 2021.
                3                                   __________________________________________
                                                    UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                  -4-
